DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because ref. “13a” of page 8, “14a” of page 9 and “22a” of page 10 are not indicated on the drawing.  Drawings show ref. 13, 14 and 22, each indicating two different structures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9-11 are objected to because of the following informalities:  while all the other dependent claims are directed to “pin lifting device”, claims 9 and 11 are directed to “lifting device” and claim 10 is directed to “device”.  It is not clear if this is intentional or merely a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “the cylinder axis” lacks proper antecedent basis.
In order to expedite prosecution, it is assumed that claim 10 is dependent on claim 7.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/554190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a pin lifting device comprising a coupling part (claim 1) which has a coupling formed to receive a support pin, a drive unit (drive part), a sliding guide element (adjusting element, slide, claim 9), the sliding guide element has at least one sliding element (inherent since “adjusting element is designed as a slide”) interacting with a guide surface (threaded spindle).  Claim 1 of instant application is broader than the claim of the co-pending application, and is fully met.  No further analysis is necessary.  For example, the claim of the co-pending application is further directed to an insulating component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dur et al. (Dur) (DE 102018007307 in IDS).
Regarding claim 1, Dur discloses a pin lifting device (Fig. 1 and 4) configured to move and position a substrate (1), in a process atmosphere region which can be provided by a vacuum process chamber (4), comprising: a coupling part which has a coupling (32) formed to receive a support pin (59) designed to contact and support the substrate (para 0046) and a drive unit (11), which is designed and interacts with the coupling in such a way that the coupling is linearly adjustable along an adjustment axis from a lowered normal position, in particular for providing a support pin received by the coupling in a state substantially free of effect with respect to its intended effect, into an extended support position, in particular for providing the intended effect of receiving and/or providing the substrate by the support pin, and back again (para 0044, 0045, 0056, 0057), wherein the coupling part has a sliding guide element (14) movable along the adjustment axis (Fig. 4), wherein the sliding guide element is 
Regarding claim 2, Dur discloses wherein the sliding guide element has a central first recess extending along the adjustment axis and the first recess provides an internal thread (Fig. 4), and the pin lifting device has a threaded rod (13) coupled to the drive unit with an external thread and the external thread interacts with the internal thread (para 0042).
Regarding claim 3, Dur discloses wherein the guide surface is provided by a housing of the pin lifting device, in particular the coupling part (Fig. 4, para 0044).
Regarding claim 7, Dur discloses wherein the sliding guide element has a cylindrical shape, wherein the sliding guide element is formed in a hollow-cylindrical manner at least at a first end and the hollow-cylindrical wall has at least one second recess (Fig. 3, 4, para 0044).
Regarding claim 10, Dur discloses wherein the cylinder axis of the sliding guide element is coaxial to the adjustment axis (Fig. 3 and 4, para 0044, 0045).
  Regarding claim 11, Dur discloses wherein the pin lifting device has a dynamic separating device (Fig. 3 and 4, separator 55, bellows-shaped area, para 0046) for separating the process atmosphere region from an external atmosphere region, wherein the drive unit (11) is at least partially assigned to the outer atmosphere region (Fig. 1) and the coupling (32) is assigned to the process atmosphere region (Fig. 3, 4), and an internal volume defined by the separating device can be varied and the variation of the internal volume correlates with a movement of the sliding guide element (para 0046-0049).
Regarding claim 12, Dur discloses wherein the dynamic separating device is coupled to the sliding guide element in such a way that the internal volume decreases when the coupling is 
Regarding claim 13, Dur discloses wherein the dynamic separating device is designed as a bellows in the coupling part (para 0046).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dur et al. (Dur).
Regarding claim 14, although Dur does not disclose wherein the pin lifting device is part of a ring-lifter arrangement and the substrate is a ring, Dur discloses in Fig. 1, three lifting pins that could be used in a ring-lifter arrangement.  Therefore it would have been obvious to provide the pin lifting device as part of a ring-lifter arrangement wherein the substrate is a ring since such use is merely an intended use that one of ordinary skill in the art would have easily provided.
Allowable Subject Matter
Claims 4-6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito (KR 10-2018-001495, translation provided with Office Action) discloses a pin lifting device (Fig. 1 and 2) configured to move and position a substrate (5), in a process atmosphere region which can be provided by a vacuum process chamber (page 2, Background, Fig. 1, page 3, “vacuum exhaust in chamber 2”), comprising: a coupling part which has a coupling (61) formed to receive a support pin (51) designed to contact and support the substrate (Fig. 2, bottom of page 3 to top of page 4) and a drive unit (85, 82), which is designed and interacts with the coupling in such a way that the coupling is linearly adjustable along an adjustment axis from a lowered normal position, in particular for providing a support pin received by the coupling in a state substantially free of effect with respect to its intended effect, into an extended support position, in particular for providing the intended effect of receiving and/or providing the substrate by the support pin, and back again (page 4).  
However, Ito does not disclose wherein the coupling part has a sliding guide element movable along the adjustment axis, wherein the sliding guide element is coupled to the drive unit and to the coupling and provides the interaction of the drive unit with the coupling and the sliding guide element has at least one sliding element, wherein the sliding element interacts with a guide surface provided by the coupling part in such a way that the sliding guide element can be guided linearly along the adjustment axis and in a sliding manner relative to the guide surface.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	December 4, 2021